Blandeobd, Justice.
[Pettus brought complaint for land against Chase, setting out as his abstract of title the title of Stephen Pettus and descent from him to plaintiff, who was his son; also a conveyance from John W. Heard. Plaintiff subsequently amended his declaration by alleging that, while Chase was in possession, B. W. Heard, executor of John W. Heard, and Stephen Heard were the real defendants; he also alleged the conveyance by him to John W. Heard, the filing of the bill by him, the compromise, and the making of the conveyance as stated in the first head-note. The defendants pleaded the general issue and prescription. The jury found for plaintiff. Defendants moved for a new trial, which was refused, if plaintiff would renounce the recovery as to one-half interest in the land. This was done, and the motion overruled. Defendants excepted.]